It is ordered, adjudged and decreed that said judgment of the Court of Appeals be, and the same hereby is, reversed for the reason that the statutes providing for the taking of necessary property by the state for the purpose of the elimination of grade crossings is within the meaning and intent of the *Page 616 
provisions of Section 19 of Article I of the Constitution of Ohio, authorizing the taking of private property without first making compensation to the owner, "when taken for the purpose of making or repairing roads which shall be open to the public without charge," and are therefore valid, and that compensation and damages may be subsequently determined as provided by law. The court coming now to enter the decree which should have been entered by the Court of Appeals it is ordered, adjudged and decreed that the injunction heretofore allowed restraining said proceedings be, and the same is hereby, dissolved.
Judgment reversed.
KINKADE, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur.